Citation Nr: 1425190	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-11 517A	)	DATE
	)
	)

On appeal from the
Phoenix VA Health Care System


THE ISSUE

Entitlement to payment or reimbursement for emergency medical treatment provided by the Mayo Clinic Hospital in Arizona from January 13, 2011 to January 21, 2011.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision by the Phoenix VA Health Care System that denied a claim for payment of the cost of medical treatment provided to the Veteran by the Mayo Clinic Hospital in Arizona from January 13, 2011 to January 21, 2011.

The Veteran and his spouse testified before the undersigned at a videoconference hearing in December 2013.  Although there is no record in the claims files that the Veteran appointed a representative; Disabled American Veterans provided representation during the course of the appeal and a representative of that organization assisted him at the hearing.



FINDING OF FACT

The Veteran's care at the Mayo Clinic from January 13, 2011 to January 21, 2011 was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health, that the Veteran had a total disability permanent in nature from a service-connected disability, and that VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from emergency treatment provided to the Veteran by the Mayo Clinic Hospital in Arizona from January 13 to January 21, 2011, are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities. 38 C.F.R. §§ 17.52, 17.53.  As well, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).

The evidence in this case indicates that the Veteran was seen for treatment at the Mayo Clinic Hospital in Arizona from January 13, 2011 to January 21, 2011.  He was treated for hypertensive crisis, scleroderma renal crisis, acute non-ST elevation myocardial infarction, and acute renal failure with mild respiratory distress.  At the time of the Veteran's hospitalization, he was service-connected with an 80 percent evaluation with a permanent and total disability rating, making him eligible for 38 C.F.R. § 1728 unauthorized care benefits.  

When the Veteran first presented to the Mayo Clinic, he was there for an office consultation regarding his failing health and had been referred by his specialist in Lincoln Nebraska.  Upon initial consultation, the physician determined that the Veteran was in hypertensive crisis and scleroderma renal crisis and that he should be admitted immediately.  The physician advised the Veteran and his spouse that, while the Mayo Clinic was not a preferred provider (PPO) under their insurance coverage, their PPO options would not likely have the expertise to treat the Veteran's complex set of medical problems.  This assessment was borne out by testimony of the Veteran and his spouse that nearly six specialists in Lincoln had been unable to determine the Veteran's condition, necessitating the trip to Arizona and the Mayo Clinic. Within 14 hours of admission, the Veteran had a myocardial infarction and was in full renal failure.  He was not stable until January 21, at which time the Veteran was discharged.  He flew back to Lincoln and began dialysis the next day.  

Based on the foregoing, the Board finds that the Veteran's care at the Mayo Clinic from January 13, 2011 to January 21, 2011 was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health, that the Veteran had a total disability permanent in nature from a service-connected disability, and that VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, warranting payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728.  

While the Phoenix VA Medical Center was within reasonable traveling distance, the Veteran's medical history, the nature of his medical conditions, and the immediate and serious concerns about his rapidly failing health made this facility an unwise and impractical choice for the Veteran under the circumstances.  He was clearly in an emergency situation as indicated by his myocardial infarction and renal failure within 14 hour of admission.  The Veteran has credibly asserted that he believed, based on his medical history and the recommendations of the medical personnel at the Mayo Clinic, that he had to seek medical treatment immediately with a facility that specialized in his specific conditions.  As such, the Board finds that the criteria for reimbursement are met. 


ORDER

Entitlement to payment or reimbursement for emergency medical treatment provided by the Mayo Clinic Hospital in Arizona from January 13, 2011 to January 21, 2011, is granted.




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


